NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: RUBEN GONZALEZ CUEVAS,                   No.    16-60086

             Debtor,                            BAP No. 15-1353
______________________________

PHILIP EBERHARD KOEBEL,                         MEMORANDUM*

                Appellant,

 v.

STEVAN CHANDLER, Trustee of the
Juliana Cuevas Living Trust and HEIDE
KURTZ,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Kirscher, Kurtz, and Taylor, Bankruptcy Judges, Presiding

In re: PHILIP EBERHARD KOEBEL,                  No.    16-60091
______________________________
                                                BAP No. 16-1149
PHILIP EBERHARD KOEBEL, attorney
disciplinary matter,

                Appellant.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kirscher, Pappas, and Faris, Bankruptcy Judges, Presiding

                              Submitted August 8, 2018**
                                 Pasadena, California

Before:     CLIFTON and CALLAHAN, Circuit Judges, and HOYT, *** District

Judge.

      In this consolidated appeal, Philip E. Koebel (Koebel) appeals the

Bankruptcy Appellate Panel’s (BAP) decision affirming a bankruptcy court’s

orders suspending and imposing monetary sanctions against him.           We have

jurisdiction to review Koebel’s appeal pursuant to 28 U.S.C. § 158(d). We review

the bankruptcy court’s interpretations of the Bankruptcy Code de novo and its

findings of fact for clear error. United States v. Hatton (In re Hatton), 220 F.3d
1057, 1059 (9th Cir. 2000). We review the imposition of Rule 9011 sanctions and

discipline for an abuse of discretion. See Price v. Lehtiner, 564 F.3d 1052, 1058

(9th Cir. 2009). We affirm.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.

                                          2
                                         I.

      The BAP found that Koebel did not make any argument specifically and

distinctly addressing the bankruptcy court's sanctions in his appeal brief, and any

argument was therefore forfeited. The BAP also explained that Koebel did not

address the disciplinary suspension during oral argument, and that his appeal to the

BAP did not identify any error in the order suspending him. “Absent exceptional

circumstances, issues not raised before the BAP are waived.” In re Eliapo, 468
F.3d 592, 603 (9th Cir. 2006) (internal quotation marks omitted). Koebel has not

offered any exceptional circumstance that excuses his failure make these

arguments to the BAP. Instead, he asserts that challenging the dismissal of his

chapter 13 plan was sufficient.      Accordingly, Koebel waived any argument

challenging his suspension and the monetary sanctions. However, even if Koebel

did not waive these arguments, they would fail.

                                        II.

      The bankruptcy court did not err by imposing monetary sanctions. Under

Fed. R. Bankr. P. 9011, a bankruptcy court has authority to impose monetary

sanctions, such as reasonable attorneys’ fees and costs, against an individual where

the papers are frivolous or filed for an improper purpose, such as to harass, cause

unnecessary delay, or a needless increase in litigation costs. See Valley Nat’l Bank




                                         3
v. Needler (In re Grantham Bros.), 922 F.2d 1438, 1441 (9th Cir. 1991) (internal

citations omitted).1

      Koebel asserts that the bankruptcy court failed to consider evidence, such as

the contents of Cuevas’s chapter 13 schedules and plan, which, he alleges,

establishes that his bankruptcy filings were made in good faith. He maintains that

post-chapter 7 tax debts in excess of $17,785 remained to be addressed as well as

legal fees potentially owed to a lawyer who had defended Cuevas in an unlawful

detainer action. Koebel made other dubious claims, such as his reliance on a

speculative, lump-sum trust distribution in the amount $195,000 as funding for

Cuevas’s chapter 13 plan, and Cuevas’s claimed homestead exemption.

      None of these arguments have merit. Cuevas’s chapter 13 case sought to

establish a homestead exemption in spite of a previous ruling that Cuevas held no

legal or equitable title or possessory interest in the subject home at the time his

bankruptcy petitions were filed. Koebel’s reliance on In re Moffat, 107 B.R. 255,

259 n.7 (Bankr. C.D. Cal. 1989), and In re Harris, 101 B.R. 210, 214 (Bankr. E.D.

Cal. 1989), overlooks the fact that in both of those cases the debtors had either a


1
       Since Fed. R. Civ. P. 11 and Fed. R. Bankr. P. 9011 utilize essentially
identical language, courts often rely on cases interpreting the former when
construing the latter. See Grantham Bros., 922 F.2d at 1441.




                                          4
current or prior legal interest in the properties for which they sought a homestead

exemptions. Indeed, at the time of Cuevas’s chapter 13 filing, Koebel had no

arguable basis for believing Cuevas possessed any legal interest in his mother’s

home beyond his claim for distribution of trust funds.         Also, Koebel has not

refuted that Cuevas’s creditors were not pressing, and that Cuevas lacked the

ability to reorganize his finances. Furthermore, the finding of an improper purpose

is fully supported by the timing of the filing of the chapter 13 case.

      We find that the bankruptcy court’s bad faith finding was not illogical,

implausible, or unsupported by the record and that the imposition of monetary

sanctions did not violate Fed. R. Bankr. P. 9011. See Retz v. Samson (In re Retz),

606 F.3d 1189, 1196 (9th Cir. 2010).

                                         III.

      Nor did the bankruptcy disciplinary panel (BDP) err in suspending Koebel

from filing any new case or proceeding in the bankruptcy court and placing him on

probation for four and one-half years. Bankruptcy courts have inherent authority

to regulate the practice of attorneys who appear before them, including disbarment

or the suspension of attorneys from practice. Chambers v. NASCO, Inc., 501 U.S.
32, 43–45 (1991). An attorney subjected to discipline, however, is entitled to

certain guarantees of procedural due process, namely notice and a hearing. See




                                           5
Rosenthal v. Justices of the Supreme Court of Cal., 910 F.2d 561, 564 (9th Cir.

1990).

      Contrary to Koebel’s claims, the record shows that the order to show cause

issued by the bankruptcy court notified Koebel of the conduct charged against him.

Koebel was also served with notice of the bankruptcy court’s decision and

recommendation, which was adopted by the BDP. Moreover, Koebel was well

aware that he had been sanctioned in the past for wrongfully removing unlawful

detainer actions against his debtor clients to bankruptcy court.

      The order to show cause not only identified the bankruptcy court’s

disciplinary authority, but also the possibility of the imposition of sanctions against

Koebel for his conduct. Koebel did not question the bankruptcy court’s authority

to impose sanctions against him and conceded certain points at the disciplinary

hearing, namely that he may have left himself “defenseless” by neglecting to

address the disciplinary order against him in a meaningful way.             Therefore,

Koebel’s due process rights were not violated when the BDP addressed other

relevant conduct as well as his conduct during the hearing.

      Further, the BDP’s decision to discipline Koebel did not rest on evidence

other than that presented to or found by the bankruptcy court through judicial

notice or its records. The BDP made its extensive, detailed factual findings based

upon Koebel’s sworn testimony concerning his handling of Cuevas’s case,


                                          6
declarations and exhibits submitted by him, and other evidence presented to the

bankruptcy court. The BDP found that the appellant had an extensive history—as

well as an ongoing practice—of similar violations, consisting of bad faith, dilatory

tactics, undertaken without any legitimate purpose other than to stall or maximize

delay in litigation for his bankruptcy debtor clients. More importantly, Koebel

does not dispute his motivation for filing the chapter 13 case—to stall or delay

Cuevas’s eviction.

      Finally, the BDP considered Koebel’s mitigating circumstances, including

his financial responsibilities.   Nonetheless, it chose to impose the sanctions

recommended by the bankruptcy court, referencing the criterion of the American

Bar Association.       Koebel does not maintain that the sanctions were

disproportionate to the attorneys’ fees and costs incurred, or otherwise penal in

nature.

We conclude that the disciplinary sanctions imposed by the BDP were based on

record evidence and are reasonable under the circumstances. Koebel has not

shown that the bankruptcy court abused its discretion in sanctioning and

disciplining him. The bankruptcy court’s orders are AFFIRMED.




                                         7